Citation Nr: 1600145	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  12-17 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee derangement, status-post arthroscopic surgery repair of left knee meniscal tear with osteoarthritic changes.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected left knee derangement, status-post arthroscopic surgery repair of left knee meniscal tear with osteoarthritic changes.

3.  Entitlement to an increased rating for left knee derangement, status-post arthroscopic surgery repair of left knee meniscal tear with osteoarthritic changes, hereafter left knee disability, currently evaluated as 20 percent disabling for instability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was afforded a Travel Board hearing before the undersigned in October 2015, and a transcript has been associated with his record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is service-connected for a left knee disability, currently rated 20 percent disabling for arthritis and instability. 

2.  The Veteran's right knee degenerative joint disease has been medically-attributed to his service-connected left knee disability.  

3.  The Veteran's right hip strain has been medically-attributed to his service-connected left knee disability.

4.  The Veteran's left knee instability is characterized by an altered gait, and described as a sensation of giving way, but does not result in positive instability testing, or recurrent subluxation per medical evaluation, and is best characterized as moderate. 

5.  The Veteran's left knee symptomatology includes pain and limited motion, but does not include ankylosis or impairment of the tibia and fibula with nonunion or loose motion requiring a brace.

6.  The Veteran's left knee includes dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for the Veteran's right hip disability have been met.  38 U.S.C.A. §§ 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310(a) (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for the Veteran's right knee disability have been met.  38 U.S.C.A. §§ 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310(a) (2015).

3.  The criteria for a rating greater than 20 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

4.  The criteria for a separate 20 percent rating, but no higher, for dislocated semilunar cartilage with locking, pain and effusion of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.951(b), 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As the Board is fully granting the claims of entitlement to service connection for right knee and right hip disabilities, there is no need to discuss whether there has been compliance with the Veterans Claims Assistance Act of 2000 (VCAA) duty-to-notify-and-assist obligations.

With regards to the increased rating claim, the requirements of VCAA have been met.  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. 

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim of entitlement to a higher rating for left knee disability.  Here, the Veteran's claims folder was rebuilt.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

In March 2009 the Veteran was provided a VA examination and the report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the left knee disability, and is adequate for purposes of this appeal.  Further, the Veteran has submitted private examination reports of the left knee from 2012 and 2015.  There is no evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Service Connection

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  

The Veteran's left knee derangement, status-post arthroscopic surgery repair of left knee meniscal tear with osteoarthritic changes is service-connected.  In March 2009 a VA examiner diagnosed the Veteran as having right knee degenerative joint disease, and right hip strain.  The examiner noted that the Veteran walked with a limping gait.  Regarding the relationship between the service-connected left knee disability and the right hip and right knee disabilities, the examiner reasoned that such knowledge was not available in the medical literature and any conclusion would result from mere speculation.  

June 2012 private medical opinion by Dr. Goldman diagnosed the Veteran as having degenerative osteoarthritis of the right knee, and internal derangement of the right hip.  Dr. Goldman opined that the Veteran's right knee arthritic changes were at least as likely as not secondary to two surgeries for the Veteran's left knee.  Further, the examiner opined that the Veteran's right hip pain would have at least as likely as not developed secondary to the right knee injury.  

The pertinent evidence in this case, includes a December 2015 private examiner's opinion that the Veteran's right hip and right knee disabilities were at least as likely as not due to his service-connected left knee disability.  The examiner reasoned that the Veteran had developed the right-sided disabilities of the hip and knee as a result of needing to bear more weight on the right side due to the left knee disability.  There is no evidence in the file contradicting this well-reasoned opinion.  

The Board finds that based on this evidence service connection for right knee and for right hip disabilities on a secondary basis is warranted.  That is, the evidence shows that a service-connected disability caused the Veteran's right hip disability, as well as the right knee disability.  All elements necessary to grant the benefits sought have been met, with resolution of reasonable doubt in his favor. 

Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, however, as shown below, the evidence warrants the uniform ratings that have been assigned, with the exception of the period of temporary total rating awarded for convalescence, which is undisturbed by this decision.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 38 C.F.R. § 3.344.

Included within 38 C.F.R. § 4.71a are multiple Diagnostic Codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).

The criteria of Diagnostic Code 5256 pertain to ankylosis.  Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988). 

According to Diagnostic Code 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Descriptive words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Under Diagnostic Code 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

Under Diagnostic Code 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

However, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to Diagnostic Code 5257 as those criteria are not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74 (2010). 

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Knee Facts

The Veteran is currently in receipt of a 20 percent rating for arthritis with instability of his service-connected left knee disability.  In November 2007 the Veteran twisted his left knee, and was seen in the emergency room for acute on chronic pain.  Later that month he claimed he was due an increased rating for his left knee disability.  

February 2008 VA examination reviewed the Veteran's history of a left meniscectomy in 1995, and noted the Veteran's recurrent tear of the left labral meniscus in 2007.  The Veteran was able to walk only a quarter mile, and stand approximately 15 minutes.  There was no left knee deformity, instability, weakness, or effusion.  Pain and stiffness were present.  Flexion was limited to 90 degrees with pain.  There was no joint ankylosis.  Clicks or snaps were present; however, there was no instability.  There was subpatellar tenderness, and meniscus abnormality; however, the meniscus was not surgically absent.  Locking was noted.  McMurray's test was positive.  The examiner reviewed earlier imaging.  X-ray from November 2007, when the Veteran was experiencing locking of his knee, showed internal derangement of the left knee.  There was no dislocation or subluxation of the joint space.  December 2007 magnetic resonance imaging (MRI) showed small suprapatellar effusion, a vertical tear through the posterior horn of the lateral meniscus, and bone contusion involving the inferior aspect of the patella.  The recurrent torn left lateral meniscus caused mild to moderate effects on activities of daily living. 

In April 2008 the Veteran underwent a left lateral meniscectomy, for which he is in receipt of a temporary total rating for convalescence beginning April 22, 2008, until the 20 percent rating began again July 1, 2008.  The period of the total rating will not be disturbed.  By July 10, 2008 the Veteran was climbing stairs and walking unlimited distances without difficulty status-post partial lateral meniscectomy of the left knee.  His active range of motion was zero to 130 degrees.  

At a March 2009 VA examination for his left knee, the Veteran did not use a corrective or assistive device, to include a brace.  He took Aleve, and also rested, elevated and iced his knee as needed.  He reported experiencing pain of the left knee for three to four days, of a level three of ten approximately twice a month.  He reported experiencing decreased range of motion, swelling, feeling like the knee was giving way, and tenderness.  There were symptoms of knee stiffness.  Range of motion testing was from zero to 105 degrees.  Left knee medial and lateral ligaments were stable.  There was a palpable clicking in the knee on McMurray's testing.  There was tenderness of the left knee meniscal area, but no left knee weakness.  The Veteran had a limping gait.  The Veteran was retired from his retail position, and the examiner opined that he could not say what the effect of the condition on the Veteran's usual occupation was without speculating.  The Veteran was unable to walk more than two blocks, and avoided standing longer than approximately 50 minutes at a time.  He also avoided stairs, walking on uneven ground, and bike-riding.  

VA treatment records from 2011 show that the Veteran received Synvisc injections through an orthopedic surgeon for his bilateral knee pain.  

A June 2012 private opinion from Dr. Goldman, following an earlier examination, indicated that in 2007 range of motion for the left knee was zero to 105 degrees, essentially the same as in 2012.   

At his October 2015 Board hearing the Veteran described left knee symptomatology to include stiffness, and swelling a few times each month.  He also experienced a throbbing pain and clicking.  He reported that he walked on the flat ground because his knee affected his balance.  Specifically, he experienced a sensation that his knee would give way.  He treated his knee with ice and over-the-counter medication.  

The Veteran underwent a private examination in December 2015, which showed range of motion of the left knee was from zero to 100 degrees.  The examiner indicated that pain was first experienced with flexion and extension each at 30 degrees.  Effusion was present, stability was at 30 degrees.  Medial and lateral joint line tenderness without erythema or warmth was present.  There was pain with flexion loading and patellofemoral pain with crepitus.  X-rays from 2009 showed degenerative changes with osteoarthritis.  The Veteran had a limited ability to walk approximately one to two blocks without rest.  The Veteran did not suffer from recurrent subluxation or lateral instability, and did not have ankylosis.  The Veteran did, however, suffer from semilunar cartilage dislocation with frequent episodes of "locking", pain and effusion into the joint, as demonstrated by clicking, left knee giving way, and the MRI that confirmed a torn lateral meniscus (presumably discussing a 2008 preoperative MRI).  The Veteran did not use a brace or assistive device for walking.

Left Knee Analysis

The Veteran has frequently reported sensations that he might fall and feeling that his knee will give way.  The Board finds that his subjective descriptions are credible and consistent with the medical evidence of record.

The Veteran is currently in receipt of a 20 percent rating under Diagnostic Code 5257 due to arthritis with moderate, lateral instability of the left knee, and the Board finds that the preponderance of the evidence is against a finding of severe instability of the left knee to support a 30 percent rating.  As discussed above, no medical professional has found lateral instability on testing.  Medical evidence shows no anterior or posterior instability or evidence of recurrent patellar subluxation or dislocation.  The clinical records reflect no specific assessments of recurrent subluxation or instability.  The Board finds that the Veteran is competent and credible in his descriptions of instability.  However, to the extent that the Veteran describes instability that is greater than moderate in degree, the Board places greater probative weight on the clinical findings of medical examiners as here, they have greater training and expertise than the Veteran in clinically evaluating the extent of subluxation and instability using medically accepted testing maneuvers.  Separate ratings under Diagnostic Codes 5258 and 5257 do not contemplate the same symptomatology and, thus, do not violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  See generally VAOPGCPREC 9-98 (Aug. 14, 1998).  

As such, the Board finds that the Veteran meets the criteria for a separate 20 percent rating under Diagnostic Code 5258-due to dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  This rating contemplates any painful motion, as does the rating for arthritis with instability under Codes 5010-5257.  Most recently, the private examiner in December 2015 indicated that there was semilunar cartilage with locking, pain and effusion.  Further the medical evidence throughout the appeal has included notations of pain, locking, clicking, and swelling or effusion.  This is the highest schedular rating under this diagnostic code.  

The Board also considers whether a higher rating still may be assigned under any other applicable diagnostic code.  December 2015 record includes leg extension limited at 30 degrees; however, this is an anomaly when compared to all the other range of motion tests of record, and when compared to an internal note for the same examination showing range of motion from zero to 100 degrees.  As such, the notation that extension is limited at 30 degrees will be treated as an anomaly not indicative of the Veteran's range of motion.  Left knee flexion is limited with pain to no less than 90 degrees.  This extent of motion limitation, however, is consistent with a noncompensable evaluation under Diagnostic Codes 5260, 5261.  

Further, the Board finds that separate ratings under Diagnostic Codes 5258 and 5260 or 5261 would violate the rule against pyramiding, and thus may not be separately assigned, as meniscal injuries may result in complications productive of motion loss.  VAOPGPREC 9-98 (Aug 14, 1998) (noting that removal of the semilunar cartilage (or meniscus) may resolve restriction of movement caused by tears and displacements of the menisci).  Thus, a separate rating under Diagnostic Code 5260 or 5261 is not warranted.

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, supra, the Board finds no basis for further compensation under these principles. 

The Veteran has credibly reported left knee symptoms of pain, constant sensation of give-way, clicking, limitation of motion, swelling, stiffness, tenderness, and throbbing.  He has been provided the maximum available rating under Diagnostic Code 5258 for symptomatic meniscal tear, and a separate 20 percent rating for moderate knee instability.  The Veteran has demonstrated variability in his left knee motion ranging from flexion limited to 90 degrees, and extension limited at zero degrees.  Even with consideration of flexion limited to 90 degrees and extension limited to zero degrees, the Veteran falls well short of the criteria for the next higher ratings for motion loss under Diagnostic Codes 5260 and 5261.  Thus, the Board finds no basis for a higher rating still based upon consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.49.

Furthermore, the examination reports of record reflect active left knee motion and indicate that there is no ankylosis.  Thus, a higher rating is not warranted under Diagnostic Code 5256.  Here, the evidence shows the Veteran underwent a partial meniscectomy; however, there is no indication that the surgery actually removed the meniscus, such that Diagnostic Code 5259 does not apply.  As there is no history or lay evidence of malunion or nonunion of the tibia and fibula, or genu recurvatum, the criteria of Diagnostic Codes 5262 and 5263 also do not apply.

Extraschedular Consideration

With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's disability picture-to include symptoms related to his left knee such as pain, stiffness, locking, effusion, clicking, a sensation of giving way, and limited motion-is not so unusual or exceptional in nature as to render his schedular rating inadequate. 

The service-connected left knee disability has been evaluated under the applicable criteria that specifically contemplate the level of occupational impairment caused by this level of disability.  Thus, referral for extraschedular consideration is not indicated.


ORDER

Entitlement to service connection for right knee disability is granted.

Entitlement to service connection for right hip disability is granted.

Entitlement to a rating greater than 20 percent for left knee instability is denied. 

Entitlement to a separate 20 percent rating for left knee dislocated semilunar cartilage with frequent "locking", pain and effusion is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The Veteran contends that he should be awarded a TDIU.  His recent December 2015 private examiner concluded that due to the severity and constant nature of the Veteran's pain he is at least as likely as not incapable of gainful employment.  

TDIU may be awarded if a veteran meets certain schedular criteria as enumerated in 38 C.F.R. § 4.16(a); it may also be warranted on an extra-schedular basis if these criteria are not met.  38 C.F.R. § 4.16(b).  Entitlement on the latter basis requires the Board to first determine whether referral to the Director of the Compensation Service is warranted because the Board is prohibited from assigning a disability rating on an extra-schedular basis in the first instance.  Id.; see also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996).

In light of the grant of service connection for right hip and right knee disabilities, and the increased rating granted for the left knee, the Board finds that entitlement to a TDIU is inextricably intertwined with the issues decided herein and must be remanded.  Following any necessary development, to include a VA examination, the RO should consider the issue of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

Following any additional development deemed necessary, to include a VA examination, the case should be reviewed on the basis of the additional evidence.  If additional examination of service-connected disorders is needed to fully evaluate the claim, such examination should be conducted.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


